Citation Nr: 0629420	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran was scheduled for a 
Travel Board hearing at the Chicago Regional Office on May 1, 
2006, for which he failed to report.  However, of record, 
dated the same day, is a letter from the veteran's 
representative, in which it was indicated that the veteran, 
due to his health, was not able to travel to the Chicago 
Regional Office.  The representative requested that the 
veteran be rescheduled for his hearing at the St. Louis 
Regional Office, which would be easier for him to travel to.  
The record does not reflect that the veteran's hearing has 
been rescheduled or that he has withdrawn his request for the 
hearing.  Therefore, the appeal must be remanded to ensure 
compliance with due process requirements.  

The clinical evidence of record demonstrates that the veteran 
has been diagnosed with asbestosis, chronic obstructive 
pulmonary disease (COPD), and emphysema.  In terms of the 
source of his asbestos exposure, the veteran, in a private 
July 1987 treatment record, reported that he was exposed to 
asbestos when it was being installed and removed at the steel 
mill at which he worked.  According to the veteran he never 
wore any protective equipment during this time.  The record 
also demonstrates that in an October 1992 private Asbestos 
Screening Questionnaire, the veteran reported that he had 
been exposed to insulation and welding during his 30 years of 
work as a millwright. 

In terms of possible in-service exposure to asbestos, the 
veteran's Form DD 214 reflects that his military occupational 
specialty was that of an ordinanceman.   However, the 
veteran, in his May 2003 Notice of Disagreement, indicated 
that while the U. S. S. Intrepid was dry docked at the 
Brooklyn Naval Yards for replacement of the flight deck and 
many compartments below deck, he was assigned as a firewatch 
or safety man.  According to the veteran, not only was he 
required to wear protective clothing that was made of 
asbestos fibers, but all of the steam lines and ventilation 
ducts that were removed and replaced were also wrapped in 
asbestos.  He indicated that he was never provided a 
protection mask.  The veteran also reports that he was 
exposed to asbestos during the last 16 months of his service 
when he was in the crash crew at Sherman Field in Pensacola, 
Florida.  According to the veteran, when the crew responded 
to emergencies, he and other crew members had to wear loose, 
asbestos suits that consisted of pants, jackets, and hoods.

The record reflects that the veteran underwent a VA 
compensation and pension examination in August 2003.  The 
examiner indicated that outside records failed to show any 
support for an asbestosis diagnosis and then diagnosed the 
veteran with COPD.  However, the Board observes that at the 
time of the examination, the veteran's claims file did not 
contain the, now of record, private treatment records dated 
from 1987 to 2003 that show a diagnosis of asbestosis.  Thus, 
as the record demonstrates that the veteran has current 
asbestosis, COPD and emphysema diagnoses and potentially has 
both in-service and post-service exposure to asbestos, the 
Board finds that a new examination and clinical opinion is 
warranted to determine the nature and etiology of the 
veteran's respiratory disability.

The Board also observes that the RO denied the veteran's 
claim because it indicated that a list provided by the Navy 
Liaison Office reported that such occupation was known to 
have caused only the probability of minimal exposure.  
However, the Board, after a review of the record, does not 
find that the list to which the RO referred is of record.  It 
would be useful if such list could be associated with the 
claims file.

The record does not reflect that the RO has obtained any of 
the veteran's service personnel records.  Therefore, the 
Board concludes that the RO must make efforts to locate the 
veteran's service personnel records and associate them with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
advise him that, per his May 1, 2006  
request, he may present testimony at a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via either a 
videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The 
veteran should be requested to specify 
whether she desires a videoconference or 
Travel Board hearing.  Thereafter, as 
warranted, the RO should schedule the 
desired hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local RO.

	2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a respiratory disability 
following his separation from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  

3.  The AMC should make attempt to secure 
the veteran's service personnel records 
through official channels and associate 
them with the claims file.  If, after an 
exhaustive search, such records are 
unable to be located, it should be so 
indicated in the claims file.

4.  The AMC should also make an attempt 
to secure the Navy Liaison Office list 
pertaining to occupational asbestos 
exposure referenced in the September 2002 
rating decision and associate it with the 
claims file.
      
      5.  The veteran should then be afforded a 
VA respiratory
examination to determine the nature and 
etiology of any current respiratory 
disability.  The examiner should identify 
all currently present respiratory/ 
pulmonary disorders.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any currently diagnosed 
respiratory/pulmonary disability is 
related to asbestos exposure in service.  
If the answer is in the affirmative, the 
examiner should provide an opinion as to 
whether is it at least as likely as not 
that the veteran's possible exposure to 
asbestos during service caused the 
respiratory conditions rather than any 
possible post-service asbestos exposure 
as reported by the veteran.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should indicate whether the claims file 
was reviewed.

6.  Thereafter, the RO should adjudicate 
the claim on appeal.  If any benefit 
sought remains denied, the AMC should 
issue a supplemental statement of the case 
and afford the veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


